Exhibit 10.34
AMENDMENT NO. 8
TO THE
AMENDED AND RESTATED
BEARINGPOINT, INC. 401(k) PLAN
     WHEREAS, BearingPoint, Inc. (the “Company”) maintains the Amended and
Restated BearingPoint, Inc. 401(k) Plan (the “Plan”);
     WHEREAS, pursuant to Section 12.1 of the Plan, the Company appointed a
Committee as the administrator of the Plan (“Committee”);
     WHEREAS, pursuant to its authority under Section 16.1 of the Plan, the
Committee acted on September 11, 2007, to amend the Plan, effective as of
February 1, 2008, to permit Roth Contributions;
     WHEREAS, pursuant to its authority under Section 16.1 of the Plan, the
Committee acted on December 5, 2008, to amend the Plan, effective as of
January 1, 2008, to comply with the final Treasury Regulations under Section 415
of the Code; and
     WHEREAS, pursuant to its authority under Section 16.1 of the Plan, the
Committee acted on December 5, 2008, to amend the Plan, effective as of
January 1, 2009, to place a Plan Year limit on the amount of After-Tax
Contributions a Participant can make under the Plan.
     NOW, THEREFORE, to implement the Committee’s action, the Plan is hereby
amended, effective as set forth herein, in the following respects:
     1. Article 2 of the Plan is amended, effective February 1, 2008, by the
addition of the following to the end of Section (1):
     “Effective February 1, 2008, “Account” shall also include a Participant’s
Roth Account.”
     2. Article 2 of the Plan is amended, effective February 1, 2008, by the
addition of Sections 34 and 35 to read as follows:
     “(34) Roth Account. The separate subaccount established and maintained on
behalf of a Participant or Beneficiary to reflect his interest in the Trust fund
attributable to Roth Contributions.
     (35) Roth Contributions. The amount paid by each Participating Company to
the Trust Fund at the election of Participants pursuant to the terms of Section
4.1(e). The Company adopts a Qualified Roth Contribution Program under Code
Section 402A and the applicable regulations and guidance issued by the Internal
Revenue Service, and Roth Contributions are permitted, effective February 1,
2008.”





--------------------------------------------------------------------------------



 



     3. The first sentence of Section 4.1(b) of the Plan is amended, effective
February 1, 2008, to read as follows:
     “A Participant’s Salary Reduction Contributions and/or Roth Contributions
shall continue in effect at the rate designated by a Participant pursuant to
subsection (a) and/or (e) until the Participant changes such designation or
suspends such contributions.”
     4. Section 4.1(d) of the Plan is amended, effective February 1, 2008, to
read as follows:
     “(d) Catch-Up Contributions. All Employees who are eligible to make Salary
Reduction Contributions and Roth Contributions under this Plan and who have
attained age 50 before the close of the Plan Year shall be eligible to make
catch-up contributions equal to a minimum of one percent and a maximum of
20 percent (or such other minimum or maximum percentages and/or amounts
established by the Committee from time to time) of Compensation in accordance
with, and subject to the limitations of, Section 414(v) of the Code (“Catch-Up
Contributions”). Each Participant making Catch-Up Contributions shall designate
such contributions as Salary Reduction Contributions or Roth Contributions, or a
combination thereof. Catch-Up Contributions shall not be taken into account for
purposes of the provisions of the Plan implementing the required limitations of
Section 402(g) and 415 of the Code. The Plan shall not be treated as failing to
satisfy the provisions of the Plan implementing the requirements of
Sections 401(k)(3), 401(k)(11), 401(k)(12), 41(b), or 416 of the Code as
applicable, by reason of the making of Catch-up Contributions. Catch-Up
Contributions shall not be eligible for Employer Matching Contributions.”
     5. Section 4.1 of the Plan is amended, effective February 1, 2008, by the
addition of subsection (e) to read as follows:
     “(e) Roth Contributions. Effective February 1, 2008, each Participating
Company shall contribute to the Plan, on behalf of each Active Participant
employed by such Participating Company and for each regular payroll period and
for each other payment of Compensation for which such Active Participant has a
Roth Deferral Election in effect with such Participating Company, a Roth
Contribution in an amount equal to the amount by which such Active Participant’s
Compensation has been reduced for such period pursuant to his Roth Deferral
Election. The amount of the Roth Contribution shall be determined in increments
of 1 percent of such Active Participant’s Compensation for each payroll period.
Subject to the provisions of subsection 6.1(a), an Active Participant may elect
to reduce his Compensation for any period by a minimum of 1 percent and a
maximum of 50 percent (or such other minimum or maximum percentages and/or
amounts established by the Committee from time to time), provided that an Active
Participant’s aggregate reduction under this subsection and Sections 4.1(a) and

2



--------------------------------------------------------------------------------



 



5.1(a) for any period cannot exceed 50 percent. This Section is intended to meet
the requirements of a Qualified Roth Contribution Program under Code
Section 402A and the applicable regulations and guidance issued by the Internal
Revenue Service.”
     6. The first paragraph of Section 4.2 of the Plan is amended, effective
February 1, 2008, to read as follows:
     “Subject to the limitations set forth in Article 6, an Employer, in its
sole discretion, may elect to contribute for each Plan Year on behalf of each
Participant who (i) made Salary Reduction Contributions and/or Roth
Contributions for the Plan Year and (ii) is employed on the last day of such
Plan year, such amount as the Employer may determine. Matching contributions
shall be stated as a percentage or percentages of the Participant’s Salary
Reduction Contributions and/or Roth Contributions. The Employer shall designate
the percentage or percentages for the Plan Year and may limit the amount or
percentage of salary reduction contributions to be matched. Employer matching
contributions shall be made only in cash.”
     7. The second sentence of Section 5.1(a) of the Plan is amended, effective
February 1, 2008, to read as follows:
     “The aggregate amount of a Participant’s Salary Reduction Contributions,
Roth Contributions and after-tax voluntary contributions for all Plan Years for
a Participant shall not exceed 50% of his aggregate Compensation received while
a Participant in this Plan.”
     8. Section 5.1(b) of the Plan is amended, effective January 1, 2009, to
read as follows:
     “(b) Changes in the Rate or Suspension of After-Tax Voluntary
Contributions. A Participant’s after-tax voluntary contributions shall continue
in effect at the rate designated by a Participant pursuant to subsection
(a) until the earlier of the date on which (i) the Participant changes such
designation or suspends such contributions, or (ii) the Participant’s after-tax
voluntary contributions for the Plan Year equal an amount established by the
Committee as the maximum permissible after-tax voluntary contribution amount for
such Plan Year. Subject to the limitation in (ii) above, a Participant may elect
to change such designation or suspend contributions as of such time and in such
manner as may be prescribed by the Committee, and a Participant who has ceased
after-tax voluntary contributions pursuant to this subsection may resume
after-tax voluntary contributions by making an election in the time and manner
prescribed by the Committee. The Committee shall prescribe rules regarding the
date and

3



--------------------------------------------------------------------------------



 



time by which any such election to change, suspend or resume after-tax voluntary
contributions must be made in order to be applicable for a particular payroll
period.”
     9. Section 5.2 of the Plan is amended, effective February 1, 2008, by the
addition of the following to the end thereof:
     “Effective February 1, 2008, subject to Committee approval, the Plan will
accept a Participant rollover contribution of a distribution from a qualified
plan that maintains a Qualified Roth Contribution Program under Code
Section 402A and the applicable regulations and guidance issued by the Internal
Revenue Service (“Roth Rollover”). Such contributions shall be separately
accounted for in a subaccount within the Participant’s Rollover Account.”
     10. Section 6.1(a) of the Plan is amended, effective February 1, 2008, to
read as follows:
     “(a) General Rule. Notwithstanding the provisions of Section 4.1, a
Participant’s Salary Reduction Contributions and/or Roth Contributions made
pursuant to such Section for any calendar year shall not exceed the dollar limit
prescribed by Section 402(g)(1)(B) of the Code (as adjusted for increases in
cost-of-living in accordance with Section 402(g)(4) of the Code), plus any
additional Salary Reduction Contributions and/or Roth Contributions permitted
under Section 4.1(d) and Section 414(v) of the Code, if applicable.”
     11. The header and first sentence of Section 6.1(b) of the Plan are
amended, effective February 1, 2008, to read as follows:
     “(b) Distribution of Excess Salary Reduction Contributions and/or Roth
Contributions. With respect to any Participant, if for any calendar year the
Salary Reduction Contributions and/or Roth Contributions to this Plan or the
aggregate of Salary Reduction Contributions and/or Roth Contributions to this
Plan plus amounts contributed to other plans or arrangements described in
Sections 401(k), 403(b), 408(k) or 408(p) of the Code will exceed the limit
imposed by subsection (a) of this Section for the calendar year in which such
contributions were made (‘excess deferrals’), such Participant shall, pursuant
to such rules and at such time following such calendar year as determined by the
Committee, be allowed to submit a written request that the excess deferrals,
plus any income and minus any loss allocable thereto, be distributed to the
Participant.”

4



--------------------------------------------------------------------------------



 



12. Section 6.2 of the Plan is amended, effective January 1, 2008, to read as
follows:
     “6.2 Limitations on Contributions. (a) Maximum Permissible Amount and
Incorporation of Code Section 415 by Reference. Notwithstanding any provision of
this Plan to the contrary, except as otherwise provided in this Section, total
Annual Additions made to the Account of a Participant for a Limitation Year
shall not exceed the “Maximum Permissible Amount,” which is the lesser of:

  (1)   $40,000, as adjusted pursuant to Code Section 415(d) and Treasury
Regulation Section 1.415(d)-1(b); or     (2)   100% of the Participant’s
Compensation for the Limitation Year.

For purposes of determining whether the Annual Additions under this Plan exceed
the Maximum Permissible Amount, all defined contribution plans of the Employer
are to be treated as one defined contribution plan.
In accordance with Treasury Regulation Section 1.415(a)-1(d)(3), the Plan
incorporates by reference the limitations on contributions under Code
Section 415 and as provided under Treasury Regulation Section 1.415(c)-1 et seq.
(as may be revised or amended from time to time by the Internal Revenue
Service). Unless otherwise provided in this Section, the default rules under
Code Section 415 Treasury Regulations shall apply with respect to the
limitations under this Section.
For purposes of determining a Participant’s Maximum Permissible Amount for any
Limitation Year, in addition to amounts of Compensation included for the
Limitation Year in accordance with the timing rules under the provisions in
Treasury Regulation Section 1.415-2(e), such Participant’s Compensation for the
Limitation Year shall include:
     (i) Amounts paid after a Participant’s severance from employment for
services during the Participant’s regular working hours or outside the
Participant’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments if (A) such Compensation would
have been paid to the Participant prior to his severance from employment if he
had continued in employment with the Employer and (B) such Compensation is paid
by the later of 21/2 months after the Participant’s severance from employment
with the Employer or the end of the Limitation Year that includes the date of
such severance from employment; and
     (ii) Amounts paid after a Participant’s severance from employment for
unused accrued bona fide sick, vacation, or other leave, but only if the
Participant would have been able to use the leave if his employment had
continued, provided that such amounts (A) are paid by the later of 21/2 months
after severance from employment with the Employer or the end of the Limitation
Year that includes the date of such severance from employment; and (B) would
have been included in

5



--------------------------------------------------------------------------------



 



the definition of Compensation if they were paid prior to the Participant’s
severance from employment with the Employer.
     (b) Definitions. For purposes of this Section, the following terms shall
have the following meanings:
      (i) Employer: The Company and any other Employer that adopts this Plan;
provided, however, that in the case of a group of employers which constitutes a
controlled group of corporations (as defined in Code Section 414(b), as modified
by Code Section 415(h)) or which constitutes trades and businesses (whether or
not incorporated) which are under common control (as defined in Code Section
414(c) as modified by Code Section 415(h)) or an affiliated service group (as
defined in Code Section 414(m)), all such employers shall be considered a single
employer for purposes of applying the limitations of this Section for any
portion of a Limitation Year during which such employers were so controlled or
affiliated.
     (ii) Limitation Year: A 12 consecutive month period ending on December 31.
     (iii) Compensation: For purposes of determining the Maximum Permissible
Amount, a Participant’s Compensation:
     (A) includes:
     Wages, salaries, fees for professional services and other amounts received
(without regard to whether or not an amount is paid in cash) for personal
services actually rendered in the course of employment with an Employer to the
extent that such amounts are includable in gross income (or to the extent
amounts that would have been received and includible in gross income but for an
election by the Participant under Code Sections 125(a), 132(f)(4), 402(e)(3),
402(h)(1)(B), 402(k) or 457(b)), including, but not limited to, commissions paid
to salesmen, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits and
reimbursements or other expense allowances under a nonaccountable plan as
described in Treasury Regulation Section 1.62-2(c);
     and (B) excludes:
     (1) Contributions (other than elective contributions described in Code
Sections 402(e)(3), 408(k)(6), 408(p)(2)(A)(i) or 457(b)) made by the Employer
to a plan of deferred compensation (including a simplified employee pension
described in Code Section 408(k) or a simple retirement account described in
Code Section 408(p), whether or not qualified) to the extent the

6



--------------------------------------------------------------------------------



 



contributions are not included in the gross income of the Participant for the
taxable year in which contributed, and any amounts paid to a Participant from a
plan of deferred compensation (whether or not qualified) regardless of whether
such amounts are includable in the gross income of the Participant when
distributed;
     (2) Amounts realized from the exercise of a nonstatutory option (which is
an option other than a statutory option as defined in Treasury
Regulation Section 1.421-1(b)) or when restricted stock or other property held
by a Participant becomes freely transferable or is no longer subject to a
substantial risk of forfeiture under Code Section 83 and the Treasury
Regulations thereunder;
     (3) Amounts realized from the sale, exchange or other disposition of stock
acquired under a statutory stock option (within the meaning of Treasury
Regulation Section 1.421-1(b));
     (4) Other amounts which receive special tax benefits, such as, for example,
premiums for group-term life insurance, to the extent such amounts are not
includible in the gross income of the Participant and are not salary reduction
amounts under Code Section 125; and
     (5) Other items of remuneration that are similar to the items listed above
in clauses (B)(1) through (4).
The foregoing notwithstanding, for purposes of this Section, Compensation shall
not exceed the limitation under Code Section 401(a)(17)(A), as adjusted for
cost-of-living increases pursuant to Code Section 401(a)(17)(B), but shall not
be limited to the earliest payments made to or on behalf of a Participant with
respect to a Limitation Year.
     (iv) Annual Additions: With respect to each Limitation Year, to the extent
allocated to a Participant’s Account in accordance with the timing rules of
Treasury Regulation Section 1.415(c)-1(b)(6), the total of the Participant’s
Salary Reduction Contributions, Roth Contributions, After-Tax Contributions,
Employer Matching Contributions, Employer Profit Sharing Contributions and
forfeitures, amounts described in Code Sections 415(l) and 419A(d)(2), and
amounts allocated to a Participant’s Account under a corrective amendment that
complies with the requirements of Treasury Regulation Section 1.401(a)(4)-11(g);
but excluding Catch-Up Contributions made pursuant to Section 4.1(d), Rollover
Amounts contributed pursuant to Section 5.2, restorative payments described in
Treasury Regulation Section 1.415(c)-1(b)(2)(ii)(C), Excess Deferrals
distributed in accordance with Section 6.1(b) and Treasury Regulation Section
1.402(g)-1(e)(2) or (3), and such other amounts specifically excluded under
Treasury Regulation Section 1.415(c)-1(b)(3). Contributions made with respect to

7



--------------------------------------------------------------------------------



 



Qualified Military Service in accordance with Section 10.5 shall be considered
an Annual Addition for the Limitation Year to which the Contribution relates.
     (c) Prospective Reduction of Participant Contributions. If during a
Limitation Year the Committee determines that the Maximum Permissible Amount
will be exceeded for the Limitation Year, the Salary Reduction Contributions,
Roth Contributions, and/or After-Tax Voluntary Contribution elections of
affected Participants may be (but is not required to be) reduced by the
Committee on a temporary and prospective basis in such manner as the Committee
will determine.
     (d) Excess Amounts and EPCRS. To the extent a Participant’s Annual
Additions for a Limitation Year exceed the Participant’s Maximum Permissible
Amount, except as otherwise permitted under the Treasury Regulations or other
guidance issued by the Internal Revenue Service, such result shall be corrected
in accordance with procedures available under the Internal Revenue Service’s
Employee Plans Compliance Resolution System in effect at the time of the
correction.”
     13. The first paragraph of Section 6.3(a) of the Plan is amended, effective
February 1, 2008, to read as follows:
     “Notwithstanding the provisions of Section 4.1, if the Salary Reduction
Contributions and/or Roth Contributions made pursuant to such Section for a Plan
Year fail to satisfy both of the tests set forth in paragraph (1) and (2) of
this subsection, the adjustments prescribed in paragraph (1) of subsection
(e) of this Section shall be made. Notwithstanding any other provision of the
Plan to the contrary, references elsewhere in this Section 6.3 to ‘Salary
Reduction Contributions’ shall include ‘Roth Contributions’ and references to
‘Salary Reduction Account’ shall include ‘Roth Account.’”
     14. Section 8.1(a) of the Plan is amended, effective February 1, 2008, by
the addition of the following to the end thereof:
     “(v) if Roth Contributions are made or have been made for a Participant, a
Roth Account.”
     15. Section 8.4 of the Plan is amended, effective February 1, 2008, by the
addition of the following to the end thereof:
     “(g) Allocation of Roth Contributions. Roth Contributions made pursuant to
Section 4.1 shall be allocated to the Roth Account of each Participant for whom
such contributions are made as soon as practicable after the Valuation Date
coinciding with or next following the date on which such contribution is

8



--------------------------------------------------------------------------------



 



delivered to the Trustee and shall be credited to such Participant’s Account as
of such Valuation Date.”
     16. The first sentence of Section 9.1(b) of the Plan is amended, effective
February 1, 2008, to read as follows:
     “A Participant who is an Employee may withdraw as of any Valuation Date all
or a portion of the balance of his Salary Reduction Account and/or Roth Account
only if the Participant has incurred a financial hardship. Notwithstanding any
other provision of the Plan to the contrary, references elsewhere in this
Section 9.1(b) to ‘Salary Reduction Contributions’ shall include ‘Roth
Contributions’ and references to ‘Salary Reduction Account’ shall include ‘Roth
Account.”’
     17. Section 9.1(b)(4) of the Plan is amended, effective February 1, 2008,
to read as follows:
     “(4) The Participant’s elective deferrals and contributions under this
Plan, including Roth Contributions effective as of February 1, 2008, and
employee contributions under all other plans maintained by the Employer will be
suspended for six (6) months after receipt of the hardship withdrawal. Other
plans maintained by the Employer means all qualified and nonqualified plans of
deferred compensation maintained by the Employer, including a cash or deferred
arrangement that is part of a cafeteria plan within the meaning of section 125
of the Code, and stock option, stock purchase, or similar plans maintained by
the Employer, however, it does not include the mandatory employee contribution
portion of a defined benefit plan or a health or welfare benefit plan (including
one that is part of a cafeteria plan).”
     18. The first sentence of Section 9.1(f) of the Plan is amended, effective
February 1, 2008, to read as follows:
“Any amounts withdrawn pursuant to this Section shall be charged to the
Participant’s Accounts.”
     19. The second sentence of Section 9.2(a) of the Plan is amended, effective
February 1, 2008, to read as follows:
“The principal balance of such loan shall not exceed the lesser of (i) 50% of
the balance of the Participant’s Salary Reduction Account, Rollover Account,
Roth Account and the vested portion of his Matching Account as of the Valuation
Date coinciding with or immediately preceding the day on which the loan is made,
and

9



--------------------------------------------------------------------------------



 



(ii) $50,000, reduced by the excess, if any, of the highest outstanding loan
balance of the Participant under all plans maintained by the Employer during the
period of time beginning one year and one day prior to the date such loan is to
be made over the outstanding balance of loans from all such plans on the date on
which such loan is made. Notwithstanding any other provision of the Plan to the
contrary, references elsewhere in this Section 9.2 to ‘Salary Reduction
Contributions’ shall include ‘Roth Contributions’ and references to ‘Salary
Reduction Account’ shall include ‘Roth Account.’”
     20. The first paragraph of Section 9.2(b) of the Plan is amended, effective
February 1, 2008, to read as follows:
“(b) Conditions for Loans. Amounts equal to any loan made pursuant to this
Section shall be transferred from the Participant’s Account according to the
source ordering rules specified in the BearingPoint, Inc. 401(k) Plan Loan
Procedures. Any loan approved by the Committee pursuant to the preceding
paragraph (a) shall be made only upon the following terms and conditions:”
     21. The first paragraph of Section 9.3(a)(2) of the Plan is amended,
effective February 1, 2008, to read as follows:
“A Participant shall be fully vested at all times in the entire balance of the
Participant’s Salary Reduction Account, Roth Account, Rollover Account, and
Voluntary Contribution Account. If a Participant’s employment terminates under
circumstances other than those described in paragraph (1) above, the Participant
shall be vested in a percentage of the value of his Matching Account and Profit
Sharing Account determined by reference to the number of the Participant’s Years
of Service, in accordance with the following schedule:”
     22. Section 9.5(b)(i) of the Plan is amended, effective February 1, 2008,
by the addition of the following to the end thereof:
     “If an Eligible Rollover Distribution includes Roth Contributions, the term
Eligible Retirement Plan means, with respect to such Roth Contributions, a
qualified trust described in Section 401(a) of the Code which separately
accounts for such Roth Contributions or a Roth IRA as defined in Section 408A of
the Code.”
     23. Section 10.5(a) of the Plan is amended, effective February 1, 2008, to
read as follows:

10



--------------------------------------------------------------------------------



 



     “Make Up of Salary Deferral Contributions and Roth Contributions. Such
Employee shall be entitled to make contributions under the Plan (‘make up
deferrals’), in addition to any Salary Reduction Contributions and/or Roth
Contributions which the Employee elects to have made under the Plan pursuant to
Section 4.1. From time to time while employed by an Employer, such Employee may
elect to contribute such make up deferrals during the period beginning on the
date of such Employee’s reemployment and ending on the earlier of:
     (i) the end of the period equal to the product of three and such Employee’s
period of qualified military service, and
     (ii) the fifth anniversary of the date of such reemployment.
     Such Employee shall not be permitted to contribute make up deferrals to the
Plan in excess of the amount which the Employee could have elected to have made
under the Plan in the form of Salary Reduction Contributions and/or Roth
Contributions if the Employee had continued in employment with his Employer
during such period of qualified military service. The manner in which an
Eligible Employee may elect to contribute make up deferrals pursuant to this
subsection (a) shall be prescribed by the Committee.”
     IN WITNESS WHEREOF, this amendment has been executed on behalf of the
Corporation by the undersigned duly authorized officer of the Corporation,
effective as set forth herein.

                  BEARINGPOINT, INC.    
 
           
Date: December 12, 2008
  By:
Its:   /s/ Sean Huurman
 
Managing Director, Global Rewards    

11